


116 HR 3148 IH: Sexual Trauma Ongoing Protections Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 3148
IN THE HOUSE OF REPRESENTATIVES

June 5, 2019
Mr. Turner (for himself and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Armed Services

A BILL
To improve protections for victims of sexual assault in the Armed Forces, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Sexual Trauma Ongoing Protections Act of 2019 or the STOP Act of 2019.  2.Command influence under the Uniform Code of Military Justice (a)Article 37Section 837 of title 10, United States Code (article 37 of the Uniform Code of Military Justice), is amended— 
(1)in the heading, by striking Unlawfully influencing action of court and inserting Command influence;  (2)in subsection (a)— 
(A)by striking (a) No authority convening a general, special, or summary court-martial and inserting (a)(1) No court-martial convening authority;  (B)in paragraph (1) (as designated by subparagraph (A) of this paragraph), by striking proceeding. No person and inserting the following: 
 proceeding. (3)No person; 
(C)by inserting before paragraph (3) (as designated by subparagraph (B) of this paragraph) the following new paragraph:  (2)No court-martial convening authority, nor any other commanding officer, may deter or attempt to deter a potential witness from participating in the investigatory process or testifying at a court-martial. The denial of a request to travel at Government expense or refusal to make a witness available shall not by itself constitute unlawful command influence.; 
(D)in paragraph (3) (as so designated)— (i)by inserting attempt to before influence; 
(ii)by striking with respect to his judicial acts and inserting or preliminary hearing officer with respect to such acts taken pursuant to this chapter as prescribed by the President; and  (iii)by striking the second sentence; and 
(E)by adding at the end the following new paragraphs:  (4)Paragraphs (1) through (3) shall not apply with respect to— 
(A)general instructional or informational courses in military justice if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial;  (B)statements regarding criminal activity or a particular criminal offense that do not advocate a particular disposition, or a particular court-martial finding, or sentence; or 
(C)statements and instructions given in open court by the military judge or counsel.  (5) (A)Notwithstanding paragraphs (1) through (3), but subject to subparagraph (B)— 
(i)a superior convening authority or officer may generally discuss matters to consider regarding the disposition of alleged violations of this chapter with a subordinate convening authority or officer; and  (ii)a subordinate convening authority or officer may seek advice from a superior convening authority or officer regarding the disposition of an alleged offense under this chapter. 
(B)No superior convening authority or officer may direct a subordinate convening authority or officer to make a particular disposition in a specific case or otherwise substitute the discretion of such authority or such officer for that of the subordinate convening authority or officer.;  (3)in subsection (b)— 
(A)by striking to be advanced, in grade and inserting to be advanced in grade; and  (B)by striking accused before a court-martial and inserting person in a court-martial proceeding; and 
(4)by adding at the end the following new subsections:  (c)No finding or sentence of a court-martial may be held incorrect on the ground of a violation of this section, or the doctrine of apparent unlawful command influence, unless the violation materially prejudices the substantial rights of the accused. 
(d) 
(1)A superior convening authority or commanding officer may withhold the authority of a subordinate convening authority or officer to dispose of offenses in individual cases, types of cases, or generally.  (2)Except as otherwise authorized by this chapter, a superior convening authority or commanding officer may not limit the discretion of a subordinate convening authority or officer to act with respect to a case for which the subordinate convening authority or officer has authority to dispose of the offenses.. 
(b)Article 53aSection 853a(b)(5) of title 10, United States Code (article 53a of the Uniform Code of Military Justice), is amended by striking the President and inserting the President, the Secretary of Defense, or the Secretary concerned..  (c)Table of sections amendmentThe table of sections at the beginning of subchapter VII of chapter 47 of title 10, United States Code, is amended by striking the item relating to section 837 (article 37 of the Uniform Code of Military Justice) and inserting the following new item: 
 
 
837. Art. 37. Command influence.. 
3.Annual report on military protective orders 
(a)Report requiredChapter 80 of title 10, United States Code, is amended by adding at the end the following new section:  1567b.Annual report on military protective ordersNot later than March 1, 2020, and each year thereafter through 2024, the Secretary of Defense shall submit to the congressional defense committees a report that identifies— 
(1)the number of military protective orders issued in the calendar year preceding the year in which the report is submitted; and  (2)the number of such orders that were reported to appropriate civilian authorities in accordance with section 1567a(a).. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 1567a the following new item:   1567b. Annual report on military protective orders..  4.Consideration of application for transfer for a student of a military service academy who is the victim of a sexual assault or related offense (a)Military AcademySection 7461 of title 10, United States Code, is amended by adding at the end the following new subsection (e): 
 
(e)Consideration of application for transfer for a cadet who is the victim of a sexual assault or related offense 
(1)The Secretary of the Army shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a cadet who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the cadet for reporting the sexual assault or other offense.  (2)The Secretary of the Army shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Military Academy, in coordination with the Superintendent of the military service academy to which the cadet wishes to transfer, to approve or deny an application under this subsection not later than 72 hours after the submission of the application. If the Superintendent denies such an application, the cadet may request review of the denial by the Secretary of the Army, who shall grant or deny review not later than 72 hours after submission of the request for review. The Secretary of the Army shall ensure that all records of any request, determination, or action under this subsection remain confidential.. 
(b)Naval AcademySection 8480 of title 10, United States Code, is amended by adding at the end the following new subsection (e):  (e)Consideration of application for transfer for a midshipman who is the victim of a sexual assault or related offense (1)The Secretary of the Navy shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a midshipman who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the midshipman for reporting the sexual assault or other offense. 
(2)The Secretary of the Navy shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Naval Academy, in coordination with the Superintendent of the military service academy to which the midshipman wishes to transfer, to approve or deny an application under this subsection not later than 72 hours after the submission of the application. If the Superintendent denies such an application, the midshipman may request review of the denial by the Secretary of the Navy, who shall grant or deny review not later than 72 hours after submission of the request for review. The Secretary of the Navy shall ensure that all records of any request, determination, or action under this subsection remain confidential..  (c)Air Force AcademySection 9461 of title 10, United States Code, is amended by adding at the end the following new subsection (e): 
 
(e)Consideration of application for transfer for a cadet who is the victim of a sexual assault or related offense 
(1)The Secretary of the Air Force shall provide for timely determination and action on an application for consideration of a transfer to another military service academy submitted by a cadet who was a victim of a sexual assault or other offense covered by section 920, 920a, or 920c of this title (article 120, 120a, or 120c of the Uniform Code of Military Justice) so as to reduce the possibility of retaliation against the cadet for reporting the sexual assault or other offense.  (2)The Secretary of the Air Force shall prescribe regulations to carry out this subsection, within guidelines provided by the Secretary of Defense that direct the Superintendent of the Air Force Academy, in coordination with the Superintendent of the military service academy to which the cadet wishes to transfer, to approve or deny an application under this subsection not later than 72 hours after the submission of the application. If the Superintendent denies such an application, the cadet may request review of the denial by the Secretary of the Air Force, who shall grant or deny review not later than 72 hours after submission of the request for review. The Secretary of the Air Force shall ensure that all records of any request, determination, or action under this subsection remain confidential.. 
5.Timely disposition of nonprosecutable sex-related offenses 
(a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a policy to ensure the timely disposition of nonprosecutable sex-related offenses in accordance with subsection (b).  (b)ElementsThe policy developed under subsection (a) shall require the following: 
(1)Not later than seven days after the date on which a court-martial convening authority declines to refer a nonprosecutable sex-related offense for trial by general or special court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), the convening authority will forward the investigation to the commander of the accused.  (2)Not later than 90 days after the date on which the commander of the accused receives the investigation under paragraph (1)— 
(A)the commander will determine whether or not to take other judicial, nonjudicial, or administrative action in connection with the conduct covered by the investigation, including any lesser included offenses, as authorized under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice); and  (B)in a case in which the commander of the accused decides to take additional action under subparagraph (A), the commander take such actions as appropriate. 
(c)Nonprosecutable sex-Related offense definedIn this section, the term nonprosecutable sex-related offense means an alleged sex-related offense (as that term is defined in section 1044e(g) of title 10, United States Code) that a court-martial convening authority has declined to refer for trial by a general or special court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice) due to a determination that there is insufficient evidence to support prosecution of the sex-related offense.  6.Victim preference in restricted reporting of sexual assault (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop and implement a policy to ensure that a member of the Armed Forces, or an adult dependent of a member, who is the victim of a sexual assault may elect to file a restricted report of the assault, without regard to whether the allegation was disclosed, directly or indirectly, to a third party. 
(b)Sexual assault definedIn this section, the term sexual assault includes the offenses of rape, sexual assault, forcible sodomy, aggravated sexual contact, abusive sexual contact, and attempts to commit such offenses, as punishable under applicable Federal or State law.  7.Extension of Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed ForcesSection 546 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1561 note) is amended— 
(1)by redesignating the second subsection (f) as subsection (g); and  (2)in subsection (f)(1), by striking five years and inserting 10 years. 
8.Report on guardian ad litem for child victims of sexual assaultNot later than 180 days after the date of the enactment of this Act, the Defense Advisory Committee on Investigation, Prosecution, and Defense of Sexual Assault in the Armed Forces shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that evaluates the need for, and the feasability of, establishing a process under which a guardian ad litem may be appointed to represent the interests of a victim of an alleged sex-related offense (as that term is defined in section 1044e(g) of title 10, United States Code) who has not attained the age of 18 years.   